Citation Nr: 1428957	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for cervical radiculopathy, right (major) arm, claimed as radiculitis with atrophy.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which service connection was established for cervical radiculopathy of the right arm, and an initial 10 percent evaluation was assigned from May 2009.  

Because the issue on appeal involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter (as shown on the title page) in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  While the appeal was pending, a rating decision was issued in April 2011 granting an increased initial evaluation of 30 percent for cervical radiculopathy of the right arm, effective from May 2009.  Despite this increase, the Veteran has not indicated that the 30 rating satisfies his appeal, and as a still higher evaluation is possible, his claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Veteran testified before the undersigned at Board video conference hearing.  A transcript of the hearing is of record. 

A May 2014 review the Veteran's Virtual VA paperless claims file reveals additional documents which are pertinent to the claim.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) has possibly been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and action as appropriate.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal of the rating assigned for cervical radiculopathy, affecting the right (major) arm is warranted, even though such will, regrettably, further delay an appellate decision.

A review of the file reflects that a VA examination of the peripheral nerves was most recently conducted in February 2010.  At that time, mild atrophy of the right upper extremity was diagnosed.  The February 2014 Board hearing transcript reflects that the Veteran has contended that his current disability rating does not accurately reflect the severity of his service connection right arm symptoms, and indicated that the condition had affected his job as a police officer.  At the hearing, the Veteran stated that the right arm symptoms had become worse since last evaluated, and the undersigned noted that it had been several years since a VA examination had been conducted.  

The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected right arm disability.  

The Board also observes that it appears that the Veteran receives treatment for his service-connected conditions through VA and a private source, Dr. R.B Z.  In his substantive appeal, the Veteran stated that he was attaching a May 2011 letter from Dr. R.B.Z. to the effect that there was evidence of severe radiculitis of the dominant right hand.  However, the Board is unable to find this letter.  Moreover, as was discussed at the hearing, it would be helpful to obtain the full set of treatment records from Dr. R.B.Z., from May 2009 forward, as will be requested in this Remand.  

In addition, VA records current to July 2009 were most recently reviewed in conjunction with the adjudication of the claim.  However, the Veteran has reported being regularly treated by VA since that time.  As the case is being remanded, and it appears that the Veteran receives regular treatment through VA, records dated from July 2009 forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Additionally, while on remand, the Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or other Federal facilities, which pertain to his service-connected right arm condition.  Thereafter, all identified records should be obtained for consideration in his appeal.

Finally, as the Veteran has maintained that his right arm disability interfered with his employment as a police officer, an extraschedular evaluation should be considered.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial disability rating claim for cervical radiculopathy affecting the right arm.  Appropriate steps shall be taken to obtain any identified records. 

2.  Copies of all available VA records, including treatment records, assessments, hospitalization, and examination reports dated from July 2009 forward, must be requested and associated with the claims file or virtual VA file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request copies of private medical/treatment records from Dr. R.B.Z., from May 2009 forward, to include a copy of his May 2011 letter (referenced by the Veteran in his June 2011 substantive appeal), to be added to the paper claims file or Virtual VA file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the AOJ shall schedule the Veteran for a VA neurological examination to determine the current manifestations and severity associated with his cervical radiculopathy, right (major) arm.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

It is requested that the VA examiner indicate all the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected cervical radiculopathy, right (major) arm.  In addition, pertinent lay information should be recorded and any necessary clinical testing or studies must be completed.  

a.  Based upon review of the record and clinical evaluation, the examiner must determine whether the Veteran's service connected neurological condition of the right (major) arm more closely approximates complete paralysis or severe incomplete paralysis.  If incomplete paralysis is identified state whether such is mild, moderate or severe.  The symptoms supporting such a finding should be specifically identified.  

b.  Range of motion studies of the right arm/wrist should be conducted.   The extent of any pain, weakened movement, functional impairment, and excess fatigability on use should be described.   

c.  The examiner should discuss whether the Veteran's right arm disability is productive of interference with employment, and if so, should identify the nature and severity of such interference.

A complete rationale for the determinations must be given with specific references to clinical findings.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ will then readjudicate the Veteran's claim for an initial rating in excess of 30 percent for cervical radiculopathy, right (major) arm, claimed as radiculitis with atrophy.  Readjudication of the claim should include consideration of all evidence added to the file since the April 2011 SOC was issued, and should reflect consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations and obtain a complete evidentiary record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


